United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-4219
                                   ___________

Donald P. Kolbow,                     *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Honeywell, Inc., sued as “Honeywell, *
Incorporated”,                        * [PUBLISHED]
                                      *
            Defendant-Appellee.       *
                                 ___________

                             Submitted: June 13, 1997
                                 Filed: August 28, 1997
                                  ___________

Before MURPHY, LAY and NORRIS,1 Circuit Judges.

                                   ___________

PER CURIAM:

      Donald P. Kolbow appeals the district court’s2 grant of summary judgment in
favor of Honeywell, Inc., his former employer, in an age discrimination suit brought
under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 623(a), and


      1
       The Honorable William A. Norris, Circuit Judge for the Ninth Circuit, sitting
by designation.
      2
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
the Minnesota Human Rights Act (MHRA), Minn. Stat. § 363.03, subd. 1(2). We
affirm.

       Kolbow began working for Honeywell in 1955 and worked there until he was
laid off in January of 1993. He served as an engineering aide.3 In 1992, Honeywell’s
Vice President of Engineering for the Home and Building Controls division, Manfred
Ahle, decided to upgrade quickly the technological skill base of the engineering
employees. This was to be achieved largely by changing the skill mix of employees
toward more degreed engineers and engineers with advanced degrees, and through
training of retained employees. Pursuant to this direction, Kolbow’s supervisor, James
Krueger, completed an assessment in the fall of 1992 of the employees in his
department to identify training needs. Kolbow received lower scores than the degreed
engineers in all three of the categories used in the assessment. In December of 1992,
Krueger was told that layoffs would be part of the skills enhancement plan. Krueger
then used the assessment to recommend that Kolbow and two other employees from
his department be laid off. Dale Mueller, Krueger’s supervisor, approved the layoffs.

      Pursuant to Honeywell’s plan to upgrade quickly the technological skills of its
engineering employees, approximately 50 employees were selected for layoff status,
and 47 were ultimately discharged. Kolbow’s deposition reflects that he thought he
was laid off because he could not be trained in a short time.

       The district court granted summary judgment on the ground that Kolbow failed to
offer sufficient evidence that Honeywell’s proffered reasons for his discharge were
pretext for discrimination. The law governing evidentiary burdens in age discrimination



      3
       The record reveals that Kolbow received excellent performance evaluations
during much of his time at Honeywell. In addition, Kolbow is credited as an inventor
on seven patents procured for Honeywell between 1972 and 1993.

                                         -2-
cases is now well established in this circuit. See Ryther v. Kare 11, 108 F.3d 832, 836-
38 (8th Cir.) (en banc), cert. denied, 117 S. Ct. 2510 (1997). 4

       Honeywell stated that Kolbow was laid off pursuant to its plan to upgrade quickly
the technological skills of its engineering employees both because Kolbow did not have
an engineering degree and because of his lack of training and experience with computer
technology5. Kolbow asserts that the real reason for his discharge was that his
supervisors thought he was too old. He argues that Honeywell’s explanations were
pretextual. First, he argues that Honeywell’s response in this litigation is inconsistent
with its response given to the Minnesota Department of Human Rights. He also suggests
that Honeywell has inconsistently described the skill in which he was allegedly deficient.
 Second, Kolbow argues that Krueger was not qualified to assess his skills because he
had been his supervisor for only three to four months, and that the assessment was
performed in a hurried manner. In addition, Kolbow objects to the fact that Krueger did
not consult his past performance evaluations as part of the assessment.6 Third, he
submits that the decision to discharge him was made prior to Krueger’s assessment,
based on his inclusion on a “surplus” employee list made by Mueller in the fall of 1992.




      4
       The same standards govern the MHRA claims. See Rothmeier v. Investment
Advisers, Inc., 85 F.3d 1328, 1338 (8th Cir. 1996); Feges v. Perkins Restaurants, Inc.,
483 N.W.2d 701, 710 (Minn. 1992).
      5
        Honeywell urges this court that Kolbow did not present a prima facie case
because the higher standard for a prima facie case in a reduction-in-force (RIF) case
should apply here. See Bashara v. Black Hills Corp., 26 F.3d 820, 823 (8th Cir. 1994).
The district court viewed the evidence in the light most favorable to Kolbow and
assumed at the summary judgment stage that this was not a RIF case.
      6
       Kolbow includes an affidavit from Richard Porter, a degreed engineer with
whom Kolbow had worked closely for many years. Porter’s affidavit praises Kolbow’s
performance at Honeywell and disagrees with some of Krueger’s evaluations of
Kolbow.

                                          -3-
      The district court held that these arguments did not present a genuine issue of
material fact as to whether Kolbow was the victim of intentional age discrimination. We
agree. As the district court explained, Honeywell’s reasons for the discharge are
consistent: Kolbow’s supervisors decided that his skills were not sufficient for
Honeywell’s plan to upgrade quickly the technological skills of its engineering
employees.7 We find nothing in Kolbow’s objections to Krueger’s evaluation from
which a jury could conclude that Honeywell’s proffered rationale for his discharge was
evidence of pretext.8 Finally, the “surplus” list shows that Mueller did not think
Kolbow’s skills were an asset to the department. This fact in no way suggests that the
reasons given for Kolbow’s discharge were pretextual.

       We hold that Kolbow failed to present sufficient evidence to create a genuine
issue of material fact regarding the charge that Honeywell’s decision to discharge him
was motivated by intentional age discrimination.

      Accordingly, the district court’s grant of summary judgment is affirmed.




      7
         Kolbow’s argument that Honeywell’s response to his MHRA charge was
inconsistent with its position in this litigation is not supported by the record.
Honeywell’s letter to the Department of Human Rights explains that Honeywell’s
Home & Building Control Engineering department, the department in which Kolbow
was employed, was in the midst of a reorganization to expand the technological skills
of its employees, and that Kolbow was laid off because his skills did not meet the
requirements for this plan. That Krueger’s evaluation was not specifically referenced
in the letter does not establish that his assessment was not used by Honeywell in
deciding to lay off Kolbow.
      8
       Kolbow apparently agrees. At his deposition, Kolbow admitted that he did not
think Krueger had any animus against older workers.

                                         -4-
A true copy.


      Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-